       Case 3:20-cv-00340-BSM Document 4 Filed 11/02/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

MELCOMB WAYNE HANKINS                                                      PLAINTIFF
ADC #117693

v.                        Case No. 3:20-CV-000340-BSM

ROGER WATKINS                                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 2nd day of November, 2020.




                                                 UNITED STATES DISTRICT JUDGE
